Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
4.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
5. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “detecting a first update corresponding to a first set of BINs of the plurality of BINS and detecting a second update corresponding to a second set of BINs of the plurality of BINS; generating, based on the first update and the second update, an impact model that  describes at least a first impact associated with applying the first update corresponding to the first set of BINs and a second impact associated with applying the second update corresponding to the second set of BINs is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…a  plurality of bank identification number (BIN) files;  storing BIN property information; making a first determination…that applying the first update will not cause any of the nodes to be deleted from the tree model; in response to the first determination, automatically applying the first update corresponding to the first BIN; making a second determination…that applying the second update will cause at least one of the nodes to be deleted from the tree model; calculating…a risk score of applying the second update; and performing…one of the following actions: in response to the calculated risk score being below a predefined, automatically applying…the second update at least in part by automatically updating the electronic BIN database; or in response to the calculated risk score being above a predefined threshold, sending a subset of the BIN files that contain the second set of BINS back to one of the sources from which the set of BINS are received;  server system and one or more hardware processors.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the system is caused to perform these steps. Also, the recited server and one or more hardware processors, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process.  Furthermore, the claimed steps “the detecting the first update and the second update comprising detecting a change in the alphanumeric characters of one or more of the fields of the first set of BINs and the second set of BINs, respectfully; the impact model comprising a tree model containing a plurality of nodes interconnected by branches…wherein each of the nodes includes one or more properties of the BIN property information” are recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “receiving a bank identification number (BIN) file storing BIN property information…,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitations of “making a first determination…that applying the first update will not cause any of the nodes to be deleted from the tree model; in response to the first determination, automatically applying the first update corresponding to the first BIN; making a second determination…that applying the second update will cause at least one of the nodes to be deleted from the tree model; calculating…a risk score of applying the second update; and performing…one of the following actions: in response to the calculated risk score being below a predefined, automatically applying…the second update at least in part by automatically updating the electronic BIN database; or in response to the calculated risk score being above a predefined threshold, sending a subset of the BIN files that contain the second set of BINS back to one of the sources from which the set of BINS are received” comprise the analysis of data, which merely automate mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims 2 otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 5-8, and 15-16, 18 comprise the analysis of data, which merely automate mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Dependent claims 2-4, 9-11, 13-14, 17 and 20 do not recite additional elements; they are merely further narrowing the scope of the abstract idea. 

Response to Arguments
7. Applicant's arguments filed on 03/07/22 have been fully considered but they are not persuasive. 
In response to abstract idea that the claims are not directed to an abstract idea, the examiner finds this argument unpersuasive. The examiner contends that it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 above, the claim as a whole recites a method of organizing human activity. For instance, the claim language “detecting a first update corresponding to a first set of BINs of the plurality of BINS and detecting a second update corresponding to a second set of BINs of the plurality of BINS; generating, based on the first update and the second update, an impact model that  describes at least a first impact associated with applying the first update corresponding to the first set of BINs and a second impact associated with applying the second update corresponding to the second set of BINs is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
In response to applicant’s argument that the additional elements integrate the abstract idea into a practical application, the examiner disagrees. The examiner contends that the additional elements including “receiving…a  plurality of bank identification number (BIN) files;  storing BIN property information; making a first determination…that applying the first update will not cause any of the nodes to be deleted from the tree model; in response to the first determination, automatically applying the first update corresponding to the first BIN; making a second determination…that applying the second update will cause at least one of the nodes to be deleted from the tree model; calculating…a risk score of applying the second update; and performing…one of the following actions: in response to the calculated risk score being below a predefined, automatically applying…the second update at least in part by automatically updating the electronic BIN database; or in response to the calculated risk score being above a predefined threshold, sending a subset of the BIN files that contain the second set of BINS back to one of the sources from which the set of BINS are received;  server system and one or more hardware processors.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the system is caused to perform these steps. Also, the recited server and one or more hardware processors, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process.  Furthermore, the claimed steps “the detecting the first update and the second update comprising detecting a change in the alphanumeric characters of one or more of the fields of the first set of BINs and the second set of BINs, respectfully; the impact model comprising a tree model containing a plurality of nodes interconnected by branches…wherein each of the nodes includes one or more properties of the BIN property information” are recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the claim in the pending application is similar to claim 1 in example 42, the examiner disagrees. The additional elements in the example 42 integrates the method of organizing human activity into a practical application by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. However, it is determined, above, that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the claims include elements that are significantly more than an abstract idea, citing Bascom, the examiner disagrees. Applicant's citation of Bascom is unpersuasive, as the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server by taking advantage of the technical capability of certain communication networks.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, again, the instant claims provide a generically computer-implemented solution to a business-related or economic problem, and are incomparable to the claims at issue in Bascom.
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697